DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to a Preliminary Amendment entered on November 12, 2019 for the patent application 16/612,972 originally filed on November 12, 2019. In the Preliminary Amendment, the specification was amended. The claims were not amended. Claims 1-20 are originally presented for examination. Claim 1 is independent. Claims 1-20 remain pending.

Priority
This application is a 371 of PCT/US2018/032639, filed May 15, 2018. This application claims priority of provisional application 62/506,820, filed May 16, 2017.

Specification
The amendment to the specification filed November 12, 2019 adds a section for “Cross-Reference to Related Applications.” The amendment to the specification is acknowledged and accepted by the examiner.

Drawings
Regarding FIGS. 1-3, 4A-B, 5A-C, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an 
Regarding FIGS. 1-3, 4A-B, 5A-C and the Drawings page 10/11, 37 CFR 1.84(b)(1), stated in part, indicates that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. Therefore, the use of a black and white photographs lacking sufficient reproducible quality prevents FIGS. 1-3, 4A-B, and the Drawings page 10/11 from complying with 37 CFR 1.84(b)(1).
Drawings page 10/11 contains an unnumbered view. 37 CFR 1.84(u)(1), stated in part, indicates that “[t]he different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG.".” Therefore, the lack of a view number prevents Drawings page 10/11 from complying with 37 CFR 1.84(u)(1).

Claim Objections
Claims 14 and 17 are objected to because of the following informalities: improper termination of claim.
In claim 14, and a substantially similar informality in claim 17, the claim is improperly terminated with a semicolon instead of a period. Per MPEP 608.01(m), each claim begins with a capital . Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “each device.” The limitation “two or more portable electronic devices,” is originally introduced earlier in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “each of the portable electronic devices”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “the physical position.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “the shared virtual environment.” The limitation is not previously introduced in claim 1. As such, the limitation lacks antecedent basis. Therefore, claim 1 is rejected under Claims 2-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 1 recites the limitation “a portable electronic device.” The limitation is originally introduced earlier in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]] the portable electronic device”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 1 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1.
Claim 3, and a substantially similar limitation in claim 8, recites the limitation “the users.” The limitation “a user,” is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the user”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claims 3 and 8 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 4-6, 9, 10, 15, 17, 18, and 20 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 3.
Claim 4 recites the limitation “prompt messages.” The limitation is originally introduced in claim 1. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the prompt messages”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 1. Therefore, claim 4 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 5 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 4.
Claim 5, and substantially similar limitations in claims 10, 15, and 17, recites the limitation “players.” The limitation is originally introduced in claim 3. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the players”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 3. Therefore, claims 5, 10, 15, and 17 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 17 is also rejected under 35 U.S.C. § 112(b), based on its dependency to claim 10.
Claim 9, recites the limitation “a player.” The limitation is originally introduced earlier in claim 9. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[a]]the player”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 9. Therefore, claim 9 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the limitation “the sponsored location.” The limitation is not previously introduced in claims 1, 3, or 9. As such, the limitation lacks antecedent basis. Therefore, claim 9 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation “this player.” The limitation “a nearby player,” is originally introduced earlier in claim 11. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[this]]the nearby player”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 11. Therefore, claim 11 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation “the local destination’s own data processing system.” The limitation “a local destination’s data processing system,” is originally introduced earlier in claim 14. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the local destination’s [[own]] data processing system”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 14. Therefore, claim 14 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation “the offer.” The limitation is not previously introduced in claims 1 or 14. As such, the limitation lacks antecedent basis. Therefore, claim 14 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation “the sponsored game.” The limitation is not previously introduced in claims 1 or 14. As such, the limitation lacks antecedent basis. Therefore, claim 14 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitation “the about the location.” The limitation is not previously introduced in claims 1, 3, 10, or 17. As such, the limitation lacks antecedent basis. Therefore, claim 17 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitation “these staff.” The limitation “local destination staff,” is originally introduced earlier in claim 17. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the local destination staff”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 17. Therefore, claim 17 is rejected under 35 
Claim 17, recites the limitation “arriving players.” The limitation is originally introduced earlier in claim 17. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the arriving players”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 17. Therefore, claim 17 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17, recites the limitation “gameplay.” The limitation is originally introduced earlier in claim 17. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the gameplay”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of claim 17. Therefore, claim 17 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitation “the targetable attributes.” The limitation is not previously introduced in claims 1, 3, 10, or 17. As such, the limitation lacks antecedent basis. Therefore, claim 17 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation “the player’s mobile device.” The limitation is not previously introduced in claims 1, 3, or 18. As such, the limitation lacks antecedent basis. Therefore, claim 18 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation “that direction.” The limitation is not previously introduced in claims 1, 3, or 18. As such, the limitation lacks antecedent basis. Therefore, claim 18 is rejected under 35 
Claim 18 recites the limitation “that case.” The limitation is not previously introduced in claims 1, 3, or 18. As such, the limitation lacks antecedent basis. Therefore, claim 18 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation “the gameplay destination.” The limitation is not previously introduced in claims 1, 3, or 18. As such, the limitation lacks antecedent basis. Therefore, claim 18 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites the limitation “the prompt or destination messages.” The limitation is not previously introduced in claims 1 or 19. As such, the limitation lacks antecedent basis. Therefore, claim 19 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
“directing people based on their location,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity,” which require the following limitations: “defining a coordinate system with respect to a physically defined reference location; receiving an estimate of the physical position; generating a virtual environment that defines a map in which the virtual environment is shared in common; maintaining position data within the map responsive to the estimates of its physical position; forwarding information to enable a view of the shared virtual environment responsive to its respective position on the map; identifying a user who may be idle or already active within the virtual environment; sending one or more prompt messages to prompt the user to move to a new destination on the map; sending one or more routing messages that provide instructions for routing the user to the new destination; and controlling how many of the prompt or routing messages are sent depending upon at least the estimate of physical position at least one other factor that depends on the user.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “two or more portable electronic devices” and “one or more servers,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more “directing people based on their location,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “two or more portable electronic devices” and “one or more servers,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). 
In addition, dependent claims 2-20 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1.
Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprogis (US 2003/0144047).
Regarding claim 1, Sprogis discloses a method of interaction between two or more portable electronic devices and a system wherein each device comprises one or more physical positioning system devices (Sprogis [0016], “each participant is equipped with a wireless communication device… that also incorporates some form of location positioning technology… A software program determines the clue to display to each game participant based on certain variables, including the present position of the participant… Other variables, such as… the position of other players may also be factored into the determination of which clue to display to the participants”), the method comprising the steps of: 
at one or more servers (Sprogis [0025], “The wireless communications devices are designed to transmit player locations, generated by the location positioning technology, back to the central gamemaster computer,” the central gamemaster computer is a server): 
defining a coordinate system common to the portable electronic devices with respect to a physically defined reference location (Sprogis FIG. 3, FIG. 4, and [0029], “In FIG. 3 a general map of the treasure hunt territory is input into the gamemaster computer. The treasure hunt territory is then divided into a plurality of smaller segments, a grid, and each segment is assigned a unique number, as depicted in FIG. 4”; also Sprogis [0030], “The grid method is just one means of utilizing the location positioning data to track player locations as well as their proximity to the destination point and other players”); 
receiving an estimate of the physical position of each portable electronic device (Sprogis [0023], “Each player is equipped with a mobile wireless communication device… that incorporates some form of location positioning technology… A "gamemaster" computer program (12) is designed to run the treasure hunt. The players' location positioning receivers (11) determine player locations which are transmitted back to the gamemaster by the players' wireless communication devices”); 
generating a virtual environment that defines a map in which the virtual environment is shared in common between the portable electronic devices (Sprogis [0029], “FIG. 3 shows a preferred method for designing the game so that clues are given based on the players' locations. In FIG. 3 a general map of the treasure hunt territory is input into the gamemaster computer. The treasure hunt territory is then divided into a plurality of smaller segments, a grid, and each segment is assigned a unique number, as depicted in FIG. 4. The game is designed so that the clues given to players can be dependent upon what segment the player is in, what segments other players are in, how many clues the players have properly solved, and/or how many points along the treasure hunt route each player has passed,” FIG.4 shows a map of the virtual environment); 
maintaining position data of the portable electronic devices within the map responsive to the estimates of its physical position (Sprogis [0033], “As the players move, their location positioning receivers transmit their locations back to the gamemaster. As players enter a new grid they receive a new clue. The new clue is based not only on the player's new location, but also on their previous location(s) and/or the locations and previous locations of the other players.”); 
forwarding information to the portable electronic devices to enable a view of the shared virtual environment responsive to its respective position on the map (Sprogis Abstract, “Players are given clues or directions to proceed along one of many predetermined treasure hunt routes based on their location. Based on these clues or directions, players change their locations. Based on these changed locations, as determined by the location positioning devices, additional clues or directions are given to the players until one of the players completes the treasure hunt route and arrives at the treasure to win the game. The game also incorporates other variables in determining the clues to provide to players, such as the location of other players, the previous locations of the player and other players”); 
identifying a user who may be idle or already active within the virtual environment (Sprogis [0017], “The use of a web enabled wireless communications device allows the internet and world wide web to be used as the medium to transmit clues to players and receive their positions. It also allows players to utilize the resources of the web to solve clues and provides a means for nonparticipants in the game to follow along,” clues transmitted to identified active users, nonparticipants may be idle users; game participants pay a fee to participate in the game and try to win the treasure,” participants who have paid the fee are active, those who have not may be idle); 
sending one or more prompt messages to prompt the user to move to a new destination on the map (Sprogis [0023], “Each player is equipped with a mobile wireless communication device… A "gamemaster" computer program (12) is designed to run the treasure hunt. The players' location positioning receivers (11) determine player locations which are transmitted back to the gamemaster by the players' wireless communication devices (14). The gamemaster determines the next clue to be given to a particular player based upon the player's location… That next clue is then transmitted to the player (15) and displayed on the player's wireless communication device. The players interpret the clues and proceed along a predetermined route, possibly including detours, to the treasure. The first player to arrive at the treasure wins the game,” the clues are prompts to move to a new destination on the map); 
sending one or more routing messages that provide instructions for routing the user to the new destination (Sprogis Abstract, “A treasure hunt type game that utilizes location positioning technology equipped wireless communications devices. Players are given clues or directions to proceed along one of many predetermined treasure hunt routes based on their location. Based on these clues or directions, players change their locations. Based on these changed locations, as determined by the location positioning devices, additional clues or directions are given to the players until one of the players completes the treasure hunt route”); and 
controlling how many of the prompt or routing messages are sent to a portable electronic device depending upon at least the estimate of physical position at least one other factor that depends on the user of the portable electronic device (Sprogis [0016], “A software program determines the clue to display to each game participant based on certain variables, including the present position of the participant. Each player's position in the game is calculated by the location positioning device and transmitted to the software program by the wireless communication device. Other variables, such as the number of clues or messages that have been correctly interpreted and the position of other players may also be factored into the determination of which clue to display to the participants”).
Regarding claim 2, Sprogis discloses in response to the user following the routing messages, accepting a payment from an entity associated with the new destination (Sprogis [0016], “Participants are given clues directing them along a predetermined route toward the treasure through the wireless communication device. Players must solve the clues in order to proceed along the predetermined route and eventually to the treasure,” the user follows the routing messages to the destination; also Sprogis [0024], “commercial sponsors support the game in exchange for affiliation with the game and advertising rights,” implicitly, accepting a payment from an entity).
Regarding claim 3, Sprogis discloses that the virtual environment is a videogame and the users are players of the videogame (Sprogis Abstract, “A treasure hunt type game that utilizes location positioning technology equipped wireless communications devices. Players are given clues or directions to proceed along one of many predetermined treasure hunt routes based on their location,” the virtual environment is a videogame and the users are players of the videogame).
Regarding claim 7, Sprogis discloses in response to the user actually arriving at the new destination, offering a reward to the user (Sprogis Abstract, “Based on these changed locations, as determined by the location positioning devices, additional clues or directions are given to the players until one of the players completes the treasure hunt route and arrives at the treasure to win the game”; also Sprogis [0034], “players have the option of proceeding on detours in search of other prizes or treasures, the gamemaster transmits these options to the players based on variables such as those listed above. If a player elects to proceed along such a detour they are provided clues that lead them toward the secondary prize or treasure. Once the secondary prize or treasure is located, the player wins that prize and is given clues back to the predetermined treasure hunt route and toward the ultimate treasure,” in response to the user actually arriving at the new destination, offering a reward to the user).
Regarding claim 8, Sprogis discloses that the virtual environment is a videogame and the users are players, further comprising: offering competitive gameplay to multiple ones of the players who receive a different or no reward based on an outcome of the competitive gameplay (Sprogis Abstract, “A treasure hunt type game that utilizes location positioning technology equipped wireless communications devices. Players are given clues or directions to proceed along one of many predetermined treasure hunt routes based on their location,” the virtual environment is a videogame and the users are players of the videogame; also Sprogis [0016], “The participants follow the clues along the route to the treasure. The first player to arrive at the treasure wins”; also Sprogis [0034], “the gamemaster transmits these options to the players based on variables such as those listed above. If a player elects to proceed along such a detour they are provided clues that lead them toward the secondary prize or treasure. Once the secondary prize or treasure is located, the player wins that prize and is given clues back to the predetermined treasure hunt route and toward the ultimate treasure,” offering competitive gameplay to multiple ones of the players who receive a different or no reward based on an outcome of the competitive gameplay).
Regarding claim 18, Sprogis discloses providing an interface on the player's mobile device, such that when the player is offered a sponsored game, the player may reject it because the player does not wish to travel in that direction, and in that case, sending another routing message proposing instead a different location as the gameplay destination (Sprogis [0034], “players have the option of proceeding on detours in search of other prizes or treasures, the gamemaster transmits these options to the players based on variables such as those listed above. If a player elects to proceed along such a detour they are provided clues that lead them toward the secondary prize or treasure. Once the secondary prize or treasure is located, the player wins that prize and is given clues back to the predetermined treasure hunt route and toward the ultimate treasure. Players may be given clues as to the progress of other players such that they have to make a determination whether to continue on their detour. In this way the game provides for entertaining diversions and the chance for players to risk falling behind in the ultimate treasure hunt in order to seek additional prizes”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sprogis in view of Walker et al. (hereinafter “Walker,” US 2010/0167824).
Regarding claim 4, Sprogis does not explicitly teach allowing one or more local destinations to generate prompt messages that target specific players based on targetable attributes known to the videogame.
However, Walker discloses allowing one or more local destinations to generate prompt messages that target specific players based on targetable attributes known to the videogame (Walker based on a player's selection or indication of a particular geographic location, one or more game elements (e.g., subject matter of game questions, theme elements, graphics, audio, prizes) may be determined and used to provide a "local edition" of a game to the player,” targetable attributes known to the videogame; also Walker [0030], “to utilize an entertaining way to (a) distribute promotional entitlements to geographically relevant prospective customers, and/or (b) educate prospective customers about goods and services offered by local retail merchants, some types of retailers would find it appealing to use an online game system to motivate players of the game (prospective customers) into becoming customers, prospective customers would find it appealing to be able to receive promotional entitlements and/or information about local products and services in an entertaining way,” allowing one or more local destinations to generate prompt messages that target specific players; also Walker [0084], “a user device 104 may receive an indication of a product to offer the player from the controller 102, and the user device 104 then provides game play, monitors play and game parameters during the game session, and provides merchant-related information to the player (e.g., at the end of the game so the player can select a prize)”; also Walker [0129], “a merchant may be charged a fee for having a sponsored prize included (or potentially included) in a prize showcase, for having a sponsored prize selected by a user, and/or for having information related to the merchant (e.g., business location, product offerings, merchandise pricing) included (or potentially included) in the presentation of a game (e.g., as an advertisement, as part of a game question)”).
Walker is analogous to Sprogis, as both are drawn to the art of videogames utilizing physical location. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Sprogis, to include allowing one or more local destinations to generate prompt messages that target specific players based on targetable attributes known to the videogame, as taught by Walker, in order to allow a player of a game to receive at least one prize from a 
Regarding claim 5, Sprogis does not explicitly teach providing identifying information about players to another data processing system associated with the one or more local destinations.
However, Walker discloses providing identifying information about players to another data processing system associated with the one or more local destinations (Walker [0045], “Sue (1) selects a predetermined number of prizes in the showcase (e.g., two items), and (2) provides identification data, such as full name, address, and credit card number. After selecting her items in the showcase, Sue is permitted to download and print vouchers that indicate her entitlement to the corresponding goods and/or services offered at Stamford merchants”; also Walker [0053], “first-time players such as Bob may be issued a credit that enables them to redeem products entirely for free. In such cases, first-time players such as Bob may be required to (1) select the products they wish to redeem at the corresponding local merchants, and (2) provide identification data, such as full name, address, and credit card number”; also Walker [0081], “the controller 102 and the devices 104, 106 may exchange information about the use of the devices by individual users and/or merchants, messages, merchant information, game content, information about game conditions, and the like. In embodiments with a third-party server, the controller 102 and/or the user device 104 may exchange information about the use of the user device 104 by individual players, data about the players, messages, prize information, and the like, via the third-party server,” providing identifying information about players to another data processing system associated with the one or more local destinations).
Walker is analogous to Sprogis, as both are drawn to the art of videogames utilizing physical location. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Sprogis, to include providing identifying information about players to another data processing system associated with the one or more local destinations, as taught by Walker, 
Regarding claim 6, Sprogis does not explicitly teach automatically determining targetable attributes based on a player's gameplay history.
However, Walker discloses automatically determining targetable attributes based on a player's gameplay history (Walker [0081], “The device 104 may provide information related to game conditions to the controller 102 (and/or a third-party server). The user device 104 (e.g., a game device) may further provide game performance and player data to the controller 102 (and/or a third-party server). The controller 102 (and/or a third-party server) may provide information about entitlement selections and/or historical information about the player to other devices”; also Walker [0104], “a player database is used to track information about players including identity, contact information, preferences, game performance history, current activity, and demographics”; also Walker [0266], “game elements may be based on data other than geographic data associated with the user. In some embodiments, for example, the determination of which game elements to incorporate into a game (e.g., which products go in a prize showcase) may be based on customer history data, customer history data may be considered in a game configuration process,” automatically determining targetable attributes based on a player's gameplay history).
Walker is analogous to Sprogis, as both are drawn to the art of videogames utilizing physical location. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Sprogis, to include automatically determining targetable attributes based on a player's gameplay history, as taught by Walker, in order to allow a player of a game to receive at least one prize from a merchant based on location (Walker Abstract). Doing so is a predictable 
Regarding claim 9, Sprogis does not explicitly teach allowing payments to be made when: a player is offered a sponsored game; a player arrives at the sponsored location; a player spends a specific amount of time at the sponsored location; or a player spends a coupon given as a reward for gameplay.
However, Walker discloses allowing payments to be made when: a player is offered a sponsored game; a player arrives at the sponsored location; a player spends a specific amount of time at the sponsored location; or a player spends a coupon given as a reward for gameplay (Walker [0027], “allow for a retailer to sponsor one or more various types of prizes and/or allow a central entity to distribute such prizes, which may include entitlements redeemable at retail merchants, such a distribution may be managed in a centralized, online system (e.g., through presentation of an online game),” a player spends a coupon given as a reward for gameplay; also Walker [0129], “a merchant may pay a fee to post a prize to the system, a merchant may be charged a fee for having a sponsored prize included (or potentially included) in a prize showcase, for having a sponsored prize selected by a user, and/or for having information related to the merchant (e.g., business location, product offerings, merchandise pricing) included (or potentially included) in the presentation of a game (e.g., as an advertisement, as part of a game question),” allowing payments to be made; also Walker [0139], “Susan's Diner may indicate to the controller a promise to provide a free appetizer to the bearer of an appropriate certificate. In return for the guarantee, Susan's Diner may receive a payment of $0.50 from the controller [i.e. allowing payments to be made]. In aggregate for a week, Susan's Diner may make twenty-five such product guarantees. Therefore, for the week, Susan’s Diner may receive a total payment of $12.50, and may ultimately give away twenty-five appetizers to users bearing appropriate certificates”).
Walker is analogous to Sprogis, as both are drawn to the art of videogames utilizing physical location. It would be obvious to try by one of ordinary skill in the art at the time of filing to have 
Regarding claim 14, Sprogis does not explicitly teach providing an API interface for a messaging system to communicate in real-time with a local destination's data processing system, to request that a proposed reward for gameplay be generated by the local destination's own data processing system, so that this reward may be presented to a player with the offer to play the sponsored game.
However, Walker discloses providing an API interface for a messaging system to communicate in real-time with a local destination's data processing system, to request that a proposed reward for gameplay be generated by the local destination's own data processing system, so that this reward may be presented to a player with the offer to play the sponsored game (Walker [0029], “based on geographic data associated with a prospective customer, an online game may be configured to award certain geographically relevant prizes (e.g., entitlements to products marketed by local retailers)”; also Walker [0055], “a central controller may be configured to distribute promotional information about merchants (e.g., product information) and/or to distribute prizes (e.g., sponsored by local retailers)”; also Walker [0080], “Other embodiments may involve only the controller 102 and a merchant device 106 (e.g., a merchant requesting validation of an entitlement), or may involve only the user device 104 and the controller 102 (e.g., to provide game play for a player, to distribute entitlements to a user)”; also Walker [0082], “When the game software executes, the software may request and/or receive information about prizes from the controller 102. In this way, the potential pool of prizes and other game content may be updated as desired when the game is played (e.g., for each game, from time to time)”; community application interface on the terminal”; Furthermore, Sprogis and Walker define a messaging interface as shown above and the specifics [teaching a API interface] would involve routine skill in the art).
Walker is analogous to Sprogis, as both are drawn to the art of videogames utilizing physical location. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Sprogis, to include providing an API interface for a messaging system to communicate in real-time with a local destination's data processing system, to request that a proposed reward for gameplay be generated by the local destination's own data processing system, so that this reward may be presented to a player with the offer to play the sponsored game, as taught by Walker, in order to allow a player of a game to receive at least one prize from a merchant based on location (Walker Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 16, Sprogis discloses computing messaging metrics and presenting them to data processing systems associated with one or more local destinations.
However, Walker discloses computing messaging metrics and presenting them to data processing systems associated with one or more local destinations (Walker [0029], “based on a prospective customer s selection of a geographic location, products from local retailers are selected from a database and used to provide a "local edition" of a game (e.g., a pricing-themed game), based on geographic data associated with a prospective customer, an online game may be configured to award certain geographically relevant prizes (e.g., entitlements to products marketed by local retailers)”; also Walker [0067], “a pricing-themed game, the amount indicated by a prize meter increases based on the number of price-oriented questions the player has answered correctly, the value or amount associated with a prize meter (e.g., a final or ultimate prize meter) may be used as the basis for determining the price of one or more retail entitlements, the prize meter amount is a credit amount that may be applied toward the purchase of an entitlement,” the amount indicated by a prize meter represents messaging metrics; also Walker [0249], “a retailer may maintain an independent database or log of retail entitlement identifiers that can be consulted without submitting an inquiry to the controller. Such information may be provided to the retailer by the controller, for example, from time to time”).
Walker is analogous to Sprogis, as both are drawn to the art of videogames utilizing physical location. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Sprogis, to include computing messaging metrics and presenting them to data processing systems associated with one or more local destinations, as taught by Walker, in order to allow a player of a game to receive at least one prize from a merchant based on location (Walker Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sprogis in view of Ahn (US 2016/0110774).
Regarding claim 10, Sprogis does not explicitly teach accepting bids from one or more local destinations that are further used to determine which players are sent to which local destination.
However, Ahn discloses accepting bids from one or more local destinations that are further used to determine which players are sent to which local destination (Ahn [0006], “recommending a business includes a venue recommendation unit configured to receive a transaction information with respect to a menu content from a terminal, and generate a venue recommendation information based on a bidding information corresponding to the transaction information, a business recommendation unit configured to identifies, from the generated venue recommendation information, a business recommendation information matching a preference information corresponding to a subscriber information of the terminal, a reverse auction provider configured to transmit the business recommendation information to the terminal through a reverse auction scheme, and an award processor configured to perform an award (successful bid) process of a selection information selected from the business recommendation information, and transmit an award information to a business terminal corresponding to the selection information”).
Ahn is analogous to Sprogis, as both are drawn to the art of location-based networks. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Sprogis, to include accepting bids from one or more local destinations that are further used to determine which players are sent to which local destination, as taught by Ahn, in order to intermediate a satisfying deal between a user and a business (Ahn [0008]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 13, Sprogis does not explicitly teach providing an API interface for a messaging system to communicate in real-time with a local destination's data processing system to signal to a local destination when a player is expected to arrive at a sponsored location.
However, Ahn discloses providing an API interface for a messaging system to communicate in real-time with a local destination's data processing system to signal to a local destination when a player is expected to arrive at a sponsored location (Ahn [0009], “the customer, who intends to visit a business, can select a business that offers better terms upon obtaining information of businesses who provide a sales event or free service satisfying current terms (a current location, a movement range, the number of participants, a visit time, a discount rate, and the like) of the customer in real time”; Furthermore, Sprogis and Ahn define a messaging interface as shown above and the specifics [teaching a API interface] would involve routine skill in the art).
Ahn is analogous to Sprogis, as both are drawn to the art of location-based networks. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Sprogis, to include providing an API interface for a messaging system to communicate in real-.

Claims 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sprogis in view of Lim et al. (hereinafter “Lim,” US 2016/0255161).
Regarding claim 11, Sprogis does not explicitly teach providing an API interface for a messaging system to communicate in real-time with a local destination's data processing system to offer to the local destination a nearby player, and receive from the local destination a real-time bid on this player.
However, Lim discloses providing an API interface for a messaging system to communicate in real-time with a local destination's data processing system to offer to the local destination a nearby player, and receive from the local destination a real-time bid on this player (Lim [0057], “determine content to be delivered in response to a scan of a hardlink code by a consumer or individual. The rules may be based on variables associated with a scan of a hardlink code and/or based on payment terms or bids from merchants for content delivery under predetermined conditions. In certain embodiments, the rules may be based on the price paid by merchants for presenting their content to users in response to scans, the proximity of a user scanning a code to a particular merchant, or preferences of the users as established by submitted preference information and/or monitoring of the user's scanning patterns that may optionally be performed in a variety of known manners”; also Lim [0062], “On a busy city street, a company places a QR code with the caption ‘Local deals on this street’. All merchants on the street are given a login to an interface with the computer server system 22. Using the interface, merchants can log in, modify their offers in real-time, adjust their current bid for impressions, select specific time or days, and set weather conditions”; also Lim [0112], “the re-directions may be to differing digital content destinations on the same destination server. In the latter case, such differing digital content may include an Application Program Interface (API) or database call or a call to separate web pages on the same web site, para 0112”).
Lim is analogous to Sprogis, as both are drawn to the art of location-based data processing. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Sprogis, to include providing an API interface for a messaging system to communicate in real-time with a local destination's data processing system to offer to the local destination a nearby player, and receive from the local destination a real-time bid on this player, as taught by Lim, in order to leverage the content that is delivered to a user in response to a location of the user (Lim [0037]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 12, Sprogis does not explicitly teach providing an API interface for a messaging system to communicate in real-time with a local destination's data processing system to allow local destinations to add, configure, and remove messages in the system in real-time.
However, Lim discloses providing an API interface for a messaging system to communicate in real-time with a local destination's data processing system to allow local destinations to add, configure, and remove messages in the system in real-time (Lim [0062], “On a busy city street, a company places a QR code with the caption 'Local deals on this street’. All merchants on the street are given a login to an interface with the computer server system 22. Using the interface, merchants can log in, modify their offers in real-time, adjust their current bid for impressions, select specific time or days, and set weather conditions”; also Lim [0112], “the re-directions may be to differing digital content destinations on the same destination server. In the latter case, such differing digital content may include an Application Program Interface (API) or database call or a call to separate web pages on the same web site”).

Regarding claim 19, Sprogis does not explicitly teach further controlling how many of the prompt or destination messages are sent to attract each of many players to each of many destinations.
However, Lim discloses further controlling how many of the prompt or destination messages are sent to attract each of many players to each of many destinations (Lim [0042], “content delivery may be based on the number of times that a hardlink code is scanned by one or more users. In such cases, the content delivery may be restricted to a certain number of deliveries, based on how many deliveries have been paid for by a particular merchant or other criteria”; also Lim [0044], “Rules may be based on additional variables, such as a number of times users have received certain content”; also Lim [0048], “The user and the QR code distributor may then agree to payment terms for delivery of content, such as price per content delivery or number of deliveries. The merchant then provides or otherwise designates its content that is to be delivered in response to a scan or entry of a code by a user. When users receive the merchant delivery they may interact with the merchant server and even enter into a transaction. The computer system server 22 may be programmed to track the number of content deliveries made according to the terms with a merchant over a given period and the merchant may receive reports and invoices concerning such deliveries”).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sprogis in view of Bosarge et al. (hereinafter “Bosarge,” US 2008/0275873).
Regarding claim 15, Sprogis does not explicitly teach analyzing keywords in conversations between players to compute targetable attributes.
However, Bosarge discloses analyzing keywords in conversations between players to compute targetable attributes (Bosarge [0018], “After the consents are acquired, the service provider intercepts and scans consenting clients email transmissions (body content and subject) for key words and contextual essence by the computer networks' central server. Based on the key word and contextual analysis, the service provider attaches tag line advertisements by activating the central server to directly add tag lines relating to the key words of the intercepted email. The central server then transmits the tagged emails to the clients' intended recipient”; also Bosarge [0028], “Advertiser is further assured that if the keyword “Travel" is found in the sender's personal message body text, the keyword will be dynamically altered into a clickable hyperlink that points directly to the advertiser's ad content on the Internet”).
Bosarge is analogous to Sprogis, as both are drawn to the art of messaging applications. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sprogis in view of Ahn and in further view of Suri et al. (hereinafter “Suri,” US 2015/0371303).
Regarding claim 17, Sprogis does not explicitly teach sending an alert message to local destination staff that relates to the about the location of inbound players, so that these staff may: greet players and ask for lead qualifying information or loyalty cards; play with arriving players; adjudicate gameplay of arriving players; puppet game characters or otherwise administrate gameplay; manually rate players for fair gameplay; or manually update the targetable attributes of players.
However, Suri discloses sending an alert message to local destination staff that relates to the about the location of inbound players, so that these staff may: greet players and ask for lead qualifying information or loyalty cards; play with arriving players; adjudicate gameplay of arriving players; puppet game characters or otherwise administrate gameplay; manually rate players for fair gameplay; or manually update the targetable attributes of players (Suri [0105], “Customer-loyalty programs can also be used to incentivize participation in the SP disclosure process by qualified users”; also Suri [0123], “Peter Chapman is a loyal customer of "Sbx,” a hypothetical business similar to Starbucks™. Peter also loves his loyalty benefits wherein he gets the 13th coffee free of cost if he uses the electronic wallet within the Sbx app”; also Suri [0126], “Peter walks into a Sbx he has never before visited, passing the geofence that was created by Services Personalized. As he enters at that time or stands in the queue and approaches the register to place his order, Betty, a Sbx employee, sees the picture of Peter Chapman in an alerts window on her point-of-sale system (“POS”) or any store mobile device (tablet, smartphone) along with his name and previous orders he had placed. As he approaches her, she greets him by name and asks him if he would like his usual order”; also Suri [0090], “allow Associates to rate an SP User based on defined parameters and to store notes in verbal or written form”).
Suri is analogous to Sprogis in view of Ahn, as both are drawn to the art of location-based networks. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Sprogis in view of Ahn, to include sending an alert message to local destination staff that relates to the about the location of inbound players, so that these staff may: greet players and ask for lead qualifying information or loyalty cards; play with arriving players; adjudicate gameplay of arriving players; puppet game characters or otherwise administrate gameplay; manually rate players for fair gameplay; or manually update the targetable attributes of players, as taught by Suri, in order to permit personalized service interactions to be launched very quickly, and rapidly build high customer loyalty (Suri Abstract). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sprogis in view of Benbrahim (US 2006/0019745).
Regarding claim 20, Sprogis does not explicitly teach where the player is an untrusted player and the videogame is an untrusted videogame mobile app, enabling communication between a trusted human and a videogame server that is trusted, without requiring a private channel from the trusted human to the videogame server.
However, Benbrahim discloses where the player is an untrusted player and the videogame is an untrusted videogame mobile app, enabling communication between a trusted human and a videogame server that is trusted, without requiring a private channel from the trusted human to the videogame disposable RFID bracelet 100 resembles in many aspects a disposable hospital type bracelet, in that it is a one-use disposable item, can be relatively cheaply mass-produced, is intended to be applied to a wearer by one or more authorized persons of an operating entity, can be applied to most individuals regardless of size, is adapted to aid in identifying the wearer, and is adapted such that it becomes readily apparent when the bracelet has been removed from the original wearer,” the operating entity is a trusted human; also Benbrahim [0075], “only authorized personnel at an appropriate issuance and activation location can administer, configure and activate a worn RFID device, to similarly reduce or eliminate the chances for fraud or misuse”; also Benbrahim [0078], “Should the requested channel or gaming event be restricted, then player verification is necessary,” the requested gaming event is restricted without requiring a private channel from the trusted human to the videogame server).
Benbrahim is analogous to Sprogis, as both are drawn to the art of gaming systems. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Sprogis, to include where the player is an untrusted player and the videogame is an untrusted videogame mobile app, enabling communication between a trusted human and a videogame server that is trusted, without requiring a private channel from the trusted human to the videogame server, as taught by Benbrahim, in order to verify the eligibility of a player at a remote gaming location (Benbrahim [0001]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Annambhotla et al. (US 2012/0052953) Game engine module and method for playing an electronic game using location information
Guinn et al. (US 8,616,981) Systems, methods, and devices for playing wagering games with location-triggered game features
Peck et al. (US 2014/0155156) System and method for location-based gaming with real world locations and population centers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/               Examiner, Art Unit 3715                                                                                                                                                                                        

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715